Citation Nr: 1223897	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen the claim to establish legal entitlement to VA death benefits. 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Appellant claims that her deceased spouse had military service in the United States Armed Forces during World War II. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of the Department of Veterans Affairs (VA) Manila, Philippines, Regional Office (RO). 

In a decision in April 2008, the Board denied the Appellant's application to reopen the claim to establish legal entitlement to VA death benefits.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court granted the Joint Motion of the parties, the Appellant, who was then represented by counsel, and the Secretary of VA, and vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion. 

In July 2009, the Board remanded the case to the RO to comply with the instructions in the Joint Remand. 

In May 2010, the RO denied the Appellant's entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  After the statement of the case was issued in June 2011, the Appellant did not perfect the appeal of the claim and the claim is not before the Board.  


FINDINGS OF FACT

1. In April 2000, the RO denied the Appellant's application to reopen the claim for VA death benefits; after the Appellant was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the adverse determination. 


2. The additional evidence presented since the adverse decision in April 2000 by the RO is either redundant, cumulative, or does not raise a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1. The adverse determination in April 2000 by the RO, denying the Appellant's application to reopen the claim for VA death benefits, became final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has not been presented to reopen the claim to establish legal entitlement to VA death benefits. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2005.  The notice informed the Appellant of the type of evidence needed to substantiate the claim, that is, evidence that her spouse had "veteran's" status and that the evidence had to be new and material to include evidence to request reverification of her spouse's military service.  The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records or authorize VA to obtain the records on her behalf.  The Appellant was asked to submit any evidence in her possession that pertained to the claim. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (pre-adjudication VCAA notice); 


of Dingess v. Nicholson, 19 Vet. App. 473   (notice of the elements of service connection claim except for the degree of disability assignable and the provision for an effective date); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 

To the extent that the VCAA notice did not inform the Appellant of the degree of disability assignable or of the provision for the effective date, as the claim is denied, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant with respect to any defect in the VCAA notice required under Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.   As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Appellant is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in March 2000, the RO denied the Appellant's application to reopen the claim for VA death benefits because her deceased spouse did not have the required military service to confer eligibility for VA benefits.  After the RO notified the Appellant of the adverse determination and of her procedural and appellate rights, the Appellant did not appeal the adverse determination and the determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 


The pertinent evidence of record at the time of the adverse determination in March 2000 is summarized as follows: 

a). A document, dated in August 1986, from the U.S. Department of the Army showing that the Appellant's deceased spouse did not serve as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces; 

b). The death certificate of the Appellant's spouse, dated October 1985, which listed cardio respiratory failure and bronchial asthma as the immediate and antecedent causes of death; 

c). Copy of the Appellant's marriage contract to her spouse, and; 

d).  A copy of certification from the Armed Forces of the Philippines, dated in February 1984, that the Appellant's spouse was on a reconstructed guerrilla roster from 1942 to 1945. 

Current Claim

Pursuant to 38 U.S.C.A. § 7105(c) and 38 U.S.C.A. § 5108, a rating decision by the RO, which became final, may not be reopened unless new and material evidence is presented.  

The Appellant's current application to reopen the claim to establish legal entitlement to VA death benefits was received in September 2005. 

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010).  Therefore in order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, a lack of evidence, that the Appellant's spouse had the required military service to confer eligibility for VA benefits.  

Establishing Evidence of Service 

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 


When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, VA will request verification of service from the service department. 38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Additional Evidence 

The additional evidence consists of the following:

a). A copy of the death certificate of the Appellant's spouse, dated October 1985; 

b). A copy of the Appellant's marriage contract to her spouse; 

c). A copy of certification from the Armed Forces of the Philippines, dated in February 1984, that the Appellant's spouse was on a reconstructed guerrilla roster from 1942 to 1945;  

d).  A copy of an application for back pay from the Philippine Government for guerrilla service, dated in 1954; 

e).  Appellant's sworn statement in May 2005 that her spouse was guerilla during World War II; 

f).  Copies of stock certificates for the Philippine Veterans Bank in the Appellant's spouse's name;   




g).  A certification of service from the Department of National Defense, Philippines Veterans Affairs Office for the Appellant's spouse, dated in May 2005; 

h).  A Veteran's identification card of the Appellant' spouse issued by the Ministry of Defense, Philippines Veterans Affairs Office, dated in 1981; and, 

i).  A certification from General Headquarters, Armed Forces of the Philippines, Office of Adjutant General, dated in September 2005, that the Appellant's spouse had recognized service from July 3, 1942. 

Analysis

The Appellant alleges that her deceased spouse had qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States, including recognized guerilla service, during World War II.  

The additional evidence includes items designated a, b, and c, namely, (a copy of the death certificate of the Appellant's spouse, dated October 1985, a copy of the Appellant's marriage contract to her spouse, and a copy of the certification from the Armed Forces of the Philippines, dated in February 1984, that the Appellant's spouse was on a reconstructed guerrilla roster from 1942 to 1945, the evidence is redundant.  Redundant evidence is evidence previously considered, and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

The additional evidence also includes item designated d, namely,a copy of the Appellant's spouse's application for back pay from the Philippine Government for guerrilla service.  




The evidence is cumulative, that is, evidence that supports evidence previously considered, namely, a copy of the certification from the Armed Forces of the Philippines, dated in February 1984, that the Appellant's spouse was on a reconstructed guerrilla roster from 1942 to 1945.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As proof of qualifying service, the Appellant has submitted copies of the following documents: Veteran's identification card, a copy of certification from the Armed Forces of the Philippines, dated in February 1984, that the Appellant's spouse was on a reconstructed guerrilla roster from 1942 to 1945; a copy of an application for back pay from the Philippine Government for guerrilla service, dated in 1954; a certification of service from the Department of National Defense, Philippines Veterans Affairs Office for the Appellant's spouse, dated in May 2005; a Veteran's identification card of the Appellant' spouse issued by the Ministry of Defense,  Philippines Veterans Affairs Office, dated in 1981; and a certification from General Headquarters, Armed Forces of the Philippines, Office of Adjutant General, dated in September 2005, that the Appellant's spouse had recognized service from July 3, 1942.

As these documents are not official documents of a U.S. service department, the documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.

Whereas here, the documentation of service submitted by the Appellant does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the U.S. service department.  38 C.F.R. § 3.203(c). 





In March 2011, the RO submitted the Appellant's spouse's pertinent information, including specifically, items designated e, f, g, h, and i, to the National Personnel Records Center, the Federal Agency charged to verify service for a service department, for verification.  In March 2011, in response, the National Personnel Records Center certified that the Appellant's spouse had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.

The Appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. the service department, and no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the Appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a), and as a U.S. service department has not verified the Appellant's spouse's service under 38 C.F.R. § 3.230(c), the additional evidence does not relate to the unestablished fact necessary to substantiate the claim, that is, the Appellant's spouse had the required military service to confer eligibility for VA benefits, and th evidence is not new and material. 

As for the Appellant's sworn statement that her spouse was guerilla during World War II, whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

In this case, whether the Appellant's spouse had qualifying service for the purpose of VA benefits cannot be determined by the Appellant based on her own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159. And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to characterized her deceased spouse's service as qualifying service for the purpose of VA benefits. 

For this reason, the Appellant's sworn statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence of qualifying service for the purpose of VA benefits. And evidence that is not competent is not admissible and the Veteran's statements are not new and material evidence.   King at 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As the additional evidence is not new and material, the application to reopen the claim to establish legal entitlement to VA death benefits is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      (The Order follows on the next page.). 







ORDER

As new and material evidence has not been presented, the application to reopen the claim to establish legal entitlement to VA death benefits is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


